[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The court affirms its findings set forth in its Memorandum of Decision dated December 15, 997. The court computed the defendant's twenty-five percent interest in the marital home on page five of the decision. The defendant's claim that the court made a mathematical error in the computation is overruled.
The judgment of dissolution required the defendant to maintain a $100,000 life insurance policy for the plaintiff's benefit. The court found the life insurance to be property settlement under § 46b-81 of the Connecticut General Statutes and therefore was non-modifiable.
The motion for clarification is denied.
PETRONI, J.